United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2000
                         ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                Lowell Andrew Billy,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                      Appeal from United States District Court
                  for the Western District of Arkansas - Ft. Smith
                                  ____________

                            Submitted: October 1, 2014
                              Filed: October 6, 2014
                                  [Unpublished]
                                 ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

       Lowell Billy directly appeals after the district court1 revoked his supervised
release and sentenced him within the Chapter 7 advisory Guidelines range to 12

      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
months and 1 day in prison. His counsel has filed a brief arguing that Billy’s sentence
is substantively unreasonable. His counsel has also moved for leave to withdraw.

      Upon careful review, we conclude that the district court did not impose an
unreasonable revocation sentence. See United States v. Growden, 663 F.3d 982, 984
(8th Cir. 2011) (per curiam) (describing appellate review of revocation sentencing
decisions); United States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009) (applying
presumption of substantive reasonableness to revocation sentence within Guidelines
range).

      As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement The Criminal Justice Act of 1964.
We therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.

      Judge Colloton would grant counsel’s motion to withdraw. See United States
v. Eredia, No. 13-3538, slip op. at 2-3 (8th Cir. Oct. 2, 2014) (unpublished)
(Colloton, J., concurring in part and dissenting in part).
                        ______________________________




                                         -2-